Case 1:19-cv-03372-AMD-RML Document 51 Filed 06/24/21 Page 1 of 2 PageID #: 348




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 YEHUDA HERSKOVIC,                                     Case No.: 1:19-cv-03372

                                   Plaintiff,

                     -against-                         DECLARATION OF ABBY ADAMS

 VERIZON WIRELESS,                                     Case Removed: June 6, 2019
                                                       Compelled to Arb.: March 6, 2020
                                   Defendant.



                              DECLARATION OF ABBY ADAMS

        I, Abby Adams, declare as follows:

        1.      I am over the age of 18 and am competent to testify to the facts declared below. I

 have personal knowledge of the facts contained in this declaration and if sworn to testify thereto,

 could and would do so competently. I submit this declaration to assist the Court in understanding

 arbitration before BBB National Programs (“BBB NP”) for Verizon customers.

        2.      I am Senior Counsel of Dispute Resolution Programs for BBB NP, a nonprofit

 organization providing independent and impartial dispute resolution services.            BBB NP

 administers dispute resolution between Verizon and its customers. The arbitration hearings are

 typically administered by the local Better Business Bureau (“BBB”) office where the customer

 resides.

        3.      A true and correct copy of the Arbitration Rules governing BBB NP arbitrations

 for Verizon customers are attached hereto as Exhibit 1. These are the Arbitration Rules referenced

 in the Customer Agreement between Plaintiff Yehuda Herskovic and Verizon—and apply to all of

 Verizon’s customers. A true and correct copy of the Customer Agreement is attached hereto as

 Exhibit 2.
Case 1:19-cv-03372-AMD-RML Document 51 Filed 06/24/21 Page 2 of 2 PageID #: 349




         4.        Under the terms of the Customer Agreement, when a customer is seeking to recover

 $10,000 or less from Verizon, the customer may initiate arbitration by submitting the Arbitration

 Request Form, attached hereto as Exhibit 3, to BBB NP.

         5.        I understand that Mr. Herskovic sent a Complaint to the New York BBB office

 (Complaint No. 15320624). The Complaint process before the BBB is separate and distinct from

 the arbitration initiation process before the BBB NP, and therefore the Complaint did not initiate

 an arbitration.

         6.        The Verizon arbitration program that is currently administered through the BBB

 NP has been in operation through various BBB entities since 2003 and has always had a $10,000

 limit. It is my understanding that arbitrations of any amount over $10,000 are administered by the

 American Arbitration Association pursuant to the Verizon Customer Agreement.

         7.        If Mr. Herskovic would like to initiate arbitration seeking $10,000 or less, he may

 immediately submit the Arbitration Request Form by mail, email or fax, as indicated on the form.

 An electronic copy of the form is also available at: https://bbbnp-bbbp-stf-use1-

 01.s3.amazonaws.com/docs/default-source/verizon/bbbnp_verizondisputeform.pdf.

         8.        Although the BBB NP website references a 30-day notice period, Verizon has

 waived that requirement because the parties are involved in litigation.

         9.        I am unavailable to attend the Court conference on June 29, 2021. However, my

 office is attempting to arrange for a representative from BBB NP to attend via telephone to answer

 any additional questions regarding initiating arbitration.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct.

         Executed on June 23, 2021 in McLean, Virginia.

                                                                /s/ Abby Adams
                                                                Abby Adams


                                                    2
